Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Claim 11 recites computer-readable storage medium, however [00129] of specification provides a non-transitory computer-readable storage medium, therefore there is no rejection under 35 U.S.C. 101, claim 11 is statutory.
Allowable Subject Matter
1.		Claims 1, 3-6, 10-12 and 14-23(renumbered as 1-18) are allowed.
Reasons for Allowance
2.		The following is an examiner’s statement of reasons for allowance: the closest prior art of Quan et al. Pub.No: US 2007/0104472A1, relates to Skin color prioritized automatic focus control via sensor-dependent skin color detection. Further Quan teaches “[0036] Sensor-dependent skin color detection can provide high detection precision and reliability, which is different from the common sensor-independent skin color detection. With sensor-dependent skin color detection, the focus of a camera can be 
Further Quan teaches “However, during calibration, the white balance matrix may be manually determined based on the gray patches of the Macbeth ColorChecker testing target for the different illuminants. Sensor characterization module 16 then applies the color correction matrix to the RGB color values (28) and applies the camera gamma curve to the RGB color values (30). Finally, because most image processing systems use the YCbCr (luminance, chrominance blue, chrominance red) color space, sensor characterization module 16 converts the RGB color values to YCbCr color values (32)”, see [0042].
Quan failed to teach or suggest for determining chrominance signal values in a luminance chrominance YUV domain of a pixel value corresponding to each pixel point in a target image under skin color detection; acquiring images carrying the skin color points under various illumination conditions: generating a binary image based on the chrominance signal values in the YUV domain of a pixel value of each skin color point in the acquired images carrying the skin color points: obtaining a distance matrix through distance transformation based on the pixel value of each pixel point in the binary image:
determining the skin color index matrix based on the distance matrix:
searching for a skin color probability corresponding to the chrominance signal values in tine skin color index matrix based on the chrominance signal values in the YUV domain of the pixel value corresponding to the pixel point, wherein the skin color index matrix is generated through processing skin color images under various illumination conditions, and the skin color probability is a probability that the pixel point is a skin color point; and performing skin color detection based on the skin color probability corresponding to the chrominance signal values of each pixel point in the target image. As cited in independent claim 1.
Further Quan failed to teach or suggest for a skin color detection apparatus, comprising a processor, a memory and at least one program code stored on the memory and executable by the processor; wherein the processor, when executing the at least one program code, is configured to:
determine chrominance signal values in a luminance chrominance YUV domain of a pixel value corresponding to each pixel point in a target image under skin color detection; acquire images carrying the skin color points under various illumination conditions; generate a binary image based on the chrominance signal values in the YUV domain of a pixel value of each skin color point in the acquired images carrying the skin color points; obtain a distance matrix through distance transformation based on the pixel value of each pixel point in the binary image; determine the skin color index matrix based on the distance matrix;
search for a skin color probability corresponding to the chrominance signal values in the skin color index matrix based on the chrominance signal values in the YUV domain of the pixel value corresponding to the pixel point, wherein the skin color index matrix is generated through processing skin color images under various illumination conditions, and the skin color probability is a probability that the pixel point is a skin color point; and perform skin color detection based on the skin color probability corresponding to the chrominance signal values of each pixel point in the target image. As cited in independent claim 10
Further Quan failed to teach or suggest for a computer-readable storage medium having at least one instruction stored thereon; wherein the at least one instruction, when being executed by a processor, the processor is configured to:
determine chrominance signal values in a luminance chrominance YUV domain of a pixel value corresponding to each pixel point in a target image under skin color detection; acquire images carrying the skin color points under various illumination conditions; generate a binary image based on the chrominance signal values in the YUV domain of a pixel value of each skin color point in the acquired images carrying the skin color points; obtain a distance matrix through distance transformation based on the pixel value of each pixel point in the binary image; determine the skin color index matrix based on the distance matrix;
search for a skin color probability corresponding to the chrominance signal values in the skin color index matrix based on the chrominance signal values in the YUV domain of the pixel value corresponding to the pixel point, wherein the skin color index matrix is generated through processing skin color images under various illumination conditions, and the skin color probability is a probability that the pixel point is a skin color point; and perform skin color detection based on the skin color probability corresponding to the chrominance signal values of each pixel point in the target image. As cited in independent claim 11

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI BAYAT/Primary Examiner, Art Unit 2664